DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 10-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique features of the limiting module comprising: an arc-shaped limiting groove, arranged in the housing; and a connecting rod, having a third end and a fourth end, wherein the third end is located in the arc-shaped limiting groove and movable in the arc-shaped limiting groove, and the fourth end is connected to the at least one audio output module; wherein when the third end is located at a third position in the arc-shaped limiting groove, the audio output module moves to the first position; and when the third end is located at a fourth position in the arc-shaped limiting groove, the audio output module moves to the second position, wherein a distance between the fourth position and a center point of the terminal device is greater than a distance between the third position and the center point of the terminal device. Claim 17 recites a method claim requiring the specific structure of Claim 1, and is allowable for the same reasons. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653